Dismissed and Memorandum Opinion filed September 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00441-CR
                              NO. 14-22-00444-CR
                              NO. 14-22-00445-CR
                              NO. 14-22-00446-CR

                  DONALD THOMAS DEHNERT, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                  On Appeal from the 178th District Court
                           Harris County, Texas
         Trial Court Cause Nos. 1655877, 1655873, 1655879, 1655881

                         MEMORANDUM OPINION

      Appellant entered guilty pleas to four counts of possession of child
pornography. See Tex. Penal Code § 43.26. The trial court assessed punishment at
10 years confinement on each count to run concurrently. We dismiss the appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On August 24, 2022, this court notified the parties that the appeal
would be dismissed for lack of jurisdiction unless a party demonstrated that the
court has jurisdiction. The response fails to demonstrate that this court has
jurisdiction to entertain the appeal.

      Accordingly, we dismiss the appeal.


                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2